Citation Nr: 0718507	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  91-14 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis and/or 
degenerative joint disease of unspecified joints. 

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for hypertension.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
edema. 

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
anemia.

6.  Entitlement to a disability rating in excess of 30 
percent for chronic sinusitis. 

7.  Entitlement to an increased (compensable) rating for 
ovarian cysts. 

8.  Entitlement to an increased (compensable) rating for 
polycystic kidney disease.

9.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).

[The issues of entitlement to service connection for a right 
knee disorder, entitlement to an increased rating for status 
postoperative meniscectomy and anterior collateral ligament 
repair of the left knee, and entitlement to an increased 
rating for arthritis of the left knee will be addressed in a 
separate decision of the Board.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to March 
1989. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which adjudicated the issues on appeal.

The veteran initially requested that she be scheduled for a 
hearing before a Veterans Law Judge, but has since withdrawn 
her hearing request.  

The issues involving service connection for anemia, a 
compensable rating for polycystic kidney disease, and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The issues addressed above are those in which the veteran is 
represented by Disabled American Veterans.  Those issues in 
which the veteran is represented by another representative 
will be address in a second decision. 


FINDINGS OF FACT

1.  There is no evidence of a diagnosis or any current 
existing chronic disability involving arthritis and/or 
degenerative joint disease of any joint other than the 
veteran's service-connected left knee.

2.  There is no evidence of a diagnosis or any current 
existing chronic disability to account for the veteran's 
complaints of vertigo.  

3.  The veteran's hypertension was first diagnosed many years 
after service and has not been linked by competent medical 
evidence to service. 

4.  An unappealed November 2004 rating decision denied 
service connection for edema on the basis that this was 
merely a symptom of her service-connected left knee 
disability.  

5.  The evidence received since the November 2004 rating 
decision does not include medical evidence that the veteran's 
edema is attributable to any other underlying disability.   

6.  An unappealed November 1989 rating decision denied 
service connection for a history of microcytic anemia on the 
basis that this condition was not shown after the veteran's 
separation from active duty.   

7.  The evidence received since the November 1989 rating 
decision shows a current diagnosis of microcytic anemia.  

8.  The veteran does not experience near constant sinusitis 
and does not have chronic osteomyelitis.

9.  The veteran's ovarian cysts do not cause any symptoms 
which require treatment. 


CONCLUSIONS OF LAW

1.  A disability involving arthritis and/or degenerative 
joint disease of unspecified joints, other than the left 
knee, was not incurred in or aggravated by service, and is 
not proximately due to a service-connected disability.  38 
U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006).

2.  A disability involving vertigo was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 2005); 
38 C.F.R. § 3.303 (2006).

3.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

4.  A November 2004 rating decision that denied service 
connection for edema is final.  38 U.S.C.A. § 7105 (West 
Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2006).

5.  The additional evidence submitted since the November 2004 
rating decision is not new and material, and the claim of 
entitlement to service connection for edema has not been 
reopened.  38 U.S.C.A. § 5108 (West Supp. 2005); 38 C.F.R §§ 
3.102, 3.156, 3.159 (2006).

6.  A November 1989 rating decision that denied service 
connection for a history of microcytic anemia is final.  38 
U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R.       §§ 20.302, 
20.1103 (2006).

7.  The additional evidence submitted since the November 1989 
rating decision is new and material, and the claim of 
entitlement to service connection for anemia has been 
reopened.  38 U.S.C.A. § 5108 (West Supp. 2005); 38 C.F.R §§ 
3.102, 3.156, 3.159 (2006).

8.  The criteria for a disability rating in excess of 30 
percent for chronic sinusitis have not been met.  38 U.S.C.A. 
§ 1155 (West Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.97, 
Diagnostic Code 6513 (2006).

9.  The criteria for a compensable disability rating for 
ovarian cysts have not been met.  38 U.S.C.A. § 1155 (West 
Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.116, Diagnostic Code 
7615 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Arthritis 
and/or Degenerative Joint Disease of 
Unspecified Joints

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires: (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, certain chronic diseases such as arthritis may 
be presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within one year of 
discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  

A disability which is proximately due to or results from 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  When aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection has been established for arthritis of the 
left knee.  The veteran now claims that the arthritis in her 
left knee has spread to other joints, although she has not 
identified which specific joints are involved.  However, 
since there is no medical evidence of arthritis in any other 
joint, her claim must be denied.  

The Board has reviewed the veteran's service medical records, 
various VA examination reports, numerous VA outpatient 
treatment records, and several private treatment records, 
none of which makes any reference to arthritis or 
degenerative joint disease in any joint other than the 
veteran's left knee.  Thus, in the absence of medical 
evidence showing that the veteran has arthritis or 
degenerative joint disease in any joint other than her left 
knee, for which service connection has been granted, her 
claim of entitlement to service connection for arthritis 
and/or degenerative joint disease must be denied

It is important for the veteran to understand that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Thus, in absence of competent medical evidence showing a 
known clinical diagnosis involving the veteran's right knee, 
her claim must be denied.  See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).

It is important for the veteran, the Court, and the veteran's 
representative to understand that one of the questions the 
Board must consider in deciding this case that goes back many 
years (in which a veteran who severed on active duty from 
March 1988 to March 1989 believes that all of her problems 
may be reasonably associated with this period of service, 
even disorders that can not be objectively confirmed) is the 
veteran's overall creditability.  In this case, based on a 
review of the veteran's many statements over many years, the 
Board finds that the veteran's contentions and statement 
regarding the nature and etiology of her many alleged 
disorders are entitled to no probative value. 

The Court and the parties of the joint motions in this case 
are asked to carefully review this long record in order to 
understand the complex nature of this case.  Simply stated, 
the veteran's contentions and subjective symptoms are found 
not credible by the Board, totally undermining both her 
service connection claims and her claims for increased 
evaluations. 

In denying her claim, the Board has considered the doctrine 
of reasonable doubt.  However, because the preponderance of 
the evidence is against the veteran's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107(b).  Accordingly, 
the appeal is denied.

II.  Service Connection for Vertigo

The veteran is seeking service connection or vertigo (claimed 
as dizziness).  The medical evidence of record indicates that 
the veteran's complaints of dizziness are associated with her 
service-connected sinusitis.  In this situation, therefore, 
her dizziness is merely a symptom of her service-connected 
sinusitis, thereby precluding service connection for vertigo 
as a separate disability.  See Brammer, supra.  Under these 
circumstances, the Board must determine whether the veteran's 
complaints of vertigo can be attributed to any other known 
clinical diagnosis, and if so, whether such diagnosis is 
related either to service or to a service-connected 
disability.  

In written statements, the veteran claims that her complaints 
of vertigo are due to fluid in her ears caused by drainage 
from her service-connected sinusitis.  It thus appears that 
the veteran is claiming service connection for inner ear 
disease, which she asserts is the underlying disability 
causing her vertigo.  However, since there is no medical 
evidence of any inner ear disease (such as Meniere's 
disease), her claim of entitlement to service connection for 
vertigo must be denied. 

The veteran's service medical records make no reference to 
inner ear disease or complaints of vertigo.  Of particular 
relevance, a separation examination report dated in February 
1989 notes that both ears were normal on clinical 
examination.  An audiological evaluation also shows that the 
veteran did not have a hearing loss disability for VA 
purposes.  See 38 C.F.R. § 3.385 (2006).  Thus, the service 
medical records provide evidence against the claim.  

Post-service medical evidence also makes no reference to 
inner ear disease to account for the veteran's complaints of 
vertigo.  Of particular relevance, the Board notes that 
several VA examinations to evaluate her service-connected 
sinusitis make no reference to inner ear disease.  A March 
1996 VA examination report notes the veteran's complaints of 
chronic ear aches and sinus drainage in her ears and throat.  
On physical examination, however, the tympanic membranes had 
no perforation, effusion, or discharge.  The diagnosis was 
history of chronic sinusitis.  

The veteran reported similar complaints when examined by VA 
in December 1998.  Again, however, a physical examination 
revealed that the tympanic membranes were clear and intact 
with no drainage.  The diagnosis was chronic sinusitis, 
status post surgery.  Thus, since neither report shows 
evidence of inner ear disease to account for her complaints 
of vertigo, they provide highly probative evidence against 
the claim. 

When examined by VA in July 2006, the veteran reported 
balance problems due to fluid in both ears because of sinus 
drainage.  She also reported pain in both ears, hearing loss, 
and vertigo.  However, a physical examination revealed that 
both ears were entirely normal, as the tympanic membranes 
were normal with no discharge.  Her hearing was also grossly 
normal.  The diagnosis was chronic sinusitis, postoperative.  
In sum, in the absence of any inner ear disease to account 
for the veteran's complaints of vertigo, this report also 
provides evidence against the claim. 

In addition to these VA examination reports, the Board has 
also reviewed numerous VA outpatient treatment records, none 
of which notes a diagnosis of inner ear disease to account 
for the veteran's complaints of vertigo.  Instead, the Board 
notes that several reports document the veteran's complaints 
of dizziness associated with her service-connected chronic 
sinusitis or as a possible side effect of antibiotics she was 
on to treat this condition.  As previously discussed, 
however, since dizziness associated with sinusitis is merely 
a symptom and not a disability, these records provide further 
evidence against the claim. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for vertigo.  Unfortunately, the veteran's 
own lay statements are insufficient to prove her claim.  See 
Grottveit and Espiritu, both supra.  Accordingly, the appeal 
is denied.

III.  Service Connection for Hypertension

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101(Note 1) (2006).

Hypertension may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  A 
compensable (10 percent) disability rating for hypertension 
is warranted for diastolic pressure of predominantly 100 or 
more or systolic pressure of predominantly 160 or more; or if 
a claimant has a history of diastolic pressure of 
predominantly 100 or more and requires continuous medication 
for control.  38 C.F.R. § 4.104, DC 7101 (2006). 

In this case, the veteran's service medical records make no 
reference to high blood pressure.  Of particular relevance, 
her blood pressure was noted to be 94/62 at her separation 
examination in February 1989.  There is also no indication 
that she was on medication for high blood pressure while on 
active duty.  In light of these findings, the veteran's 
service medical records provide highly probative evidence 
against the claim. 

The record also shows that hypertension was not present 
within one year of the veteran's separation from active duty 
in March 1989.  In this regard, a May 1989 VA examination 
report notes that her blood pressure was 127/66, with no 
mention that she was on high blood pressure medication.  
Medical records from the University of Louisville Hospital 
dated in December 1989 note that her blood pressure was 
120/80.  Thus, since these records do not show elevated blood 
pressure readings within one year of the veteran's separation 
from active duty, they also provide evidence against the 
claim.  

In fact, the record makes no reference to hypertension until 
many years after service, thereby providing further evidence 
against the claim.  VA outpatient treatment records dated 
since 1998 note that the veteran was on high blood pressure 
medication to treat her hypertension.  However, none of these 
reports includes a medical opinion concerning the etiology or 
date of onset of her hypertension.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  Thus, none of these records supports 
the veteran's claim.

In sum, there is no evidence that the veteran's hypertension 
had its onset either in service or during the one-year 
presumptive period after service, and no medical evidence 
relating her hypertension to service or to a service-
connected disability.  See Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000).  Therefore, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for hypertension.  As such, the appeal is 
denied. 



IV.  New and Material Evidence to Reopen 
a Claim of Entitlement to Service 
Connection for Edema

The veteran is ultimately seeking service connection for 
edema in her lower extremities.  However, the Board must 
first determine whether new and material evidence has been 
submitted to reopen her claim since a final rating decision 
dated in November 2004.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).

In a November 2004 rating decision, the RO denied service 
connection for edema, to include as secondary to her service-
connected left knee disability.  The evidence at that time 
included the veteran's service medical records, VA 
examination reports, as well as VA and private treatment 
records.  These records showed that the veteran had edema on 
several occasions associated with her service-connected left 
knee disability.  When examined for Social Security purposes 
in May 2004, the physician recorded the veteran's history of 
edema in both lower extremities.  It was noted that the 
veteran was also wearing support hose on both legs.  A 
physical examination revealed 2+ edema in both lower 
extremities.  The diagnosis was lower extremity edema.  

After reviewing the evidence, the RO denied service 
connection for edema on the basis that this was merely a 
symptom of her service-connected left knee disability and not 
a separate disability for VA compensation purposes.  The 
veteran was notified of the November 2004 rating decision and 
of her appellate rights in a letter dated that same month, 
but did not seek appellate review within one year of 
notification.  Therefore, the November 2004 rating decision 
is final and not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
20.302, 20.1103.

In May 2006 the veteran attempted to reopen her claim for 
service connection for edema on the basis of new and material 
evidence.  Under VA law and regulations, if new and material 
evidence is presented or secured, the Secretary shall reopen 
and review the former disposition of that claim.  See 
38 U.S.C.A. § 5108.  When reopening a claim, the Board 
performs a two-step analysis. 

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of the all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
November 2004 rating decision.  Since that decision, several 
VA examination reports and numerous VA outpatient treatment 
records have been added to the claims file, none of which 
indicates that the veteran has an underlying disability 
(other than her service-connected left knee disability) to 
account for her complaints of edema.  Indeed, most of these 
records fail to show that either lower extremity is 
manifested by edema, providing additional evidence against 
this claim.  Thus, even if the Board were to reopen the case, 
the Board would find significant medical evidence in this 
case against the claim.

The records cited above are "new" in that they did not 
exist at the time of the November 2004 rating decision.  
However, it is important for the veteran to understand that 
they are not material to the central issue in this case, 
i.e., whether the veteran's complaints of edema can be 
attributed to an underlying disability other than her 
service-connected left knee disability.  In other words, 
edema is merely a symptom for which service connection cannot 
be granted.  Accordingly, the newly submitted evidence, by 
itself or in connection with evidence already in the file, 
does not relate to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156.

In addition to the newly submitted medical evidence, the 
Board has also considered the veteran's own lay statements in 
support of her claim.  However, the Board emphasizes that 
statements provided by the veteran are not material within 
the meaning of 38 C.F.R. § 3.156.  In Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.

As a whole, the evidence received since the November 2004 
rating decision, when viewed either alone or in light of all 
of the evidence of record, is not new and material.  
Therefore, the November 2004 rating decision remains final 
and the appeal is denied.

V.  New and Material Evidence to Reopen a 
Claim of Entitlement to Service 
Connection for Anemia

The veteran is seeking service connection for anemia.  
However, the Board must again determine whether new and 
material evidence has been submitted since an unappealed 
November 1989 rating decision denied that claim.  Barnett, 83 
F.3d at 1383-84.  

In a November 1989 rating decision, the RO denied service 
connection for Hodgkin's disease with a history of microcytic 
anemia.  The evidence at that time included the veteran's 
service medical records which documented the veteran's 
history of microcytic anemia while on active duty.  However, 
since VA examination reports dated after service made no 
reference to anemia, the RO denied the veteran's claim on the 
basis that no current disability involving anemia was shown.  

The veteran was notified of the November 1989 rating decision 
and of her appellate rights in a letter dated in December 
1989.  However, the veteran appealed only the denial of 
service connection for Hodgkin's disease without referring to 
the denial of service connection for anemia.  Therefore, the 
November 1989 rating decision is final with respect to the 
issue involving service connection for anemia and is not 
subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In 2005 the veteran attempted to reopen her claim for service 
connection for anemia on the basis of new and material 
evidence.  The evidence submitted since the unappealed 
November 1989 rating decision includes VA outpatient 
treatment records dated from 2004 to 2006, several of which 
now list a diagnosis of microcytic anemia.  

These reports are new since they did not exist at the time of 
the November 1989 rating decision.  In addition, these 
reports are probative of the central issue in this case as to 
whether the veteran has anemia, which, if considered a 
primary anemia, is considered a chronic condition for VA 
purposes.  38 C.F.R. §§ 3.307, 3.309 (2006);  Hodge, 155 F.3d 
at 1363 (Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  

Accordingly, the Board concludes that new and material 
evidence has been submitted since the unappealed November 
1989 rating decision; thus, the claim for service connection 
for anemia must be reopened.  See 38 C.F.R. § 3.156(a).  
However, the Board finds that additional development is 
needed before it can adjudicate the veteran's claim of 
entitlement to service connection for anemia.  Therefore, 
this issue will be remanded to the RO.

VI.  Chronic Sinusitis

The record shows that the veteran reported continuous 
symptoms of sinusitis since service but was not formally 
diagnosed with sinusitis until after service.  As a result, 
the RO granted service connection for sinusitis, which was 
eventually rated as 30 percent disabling.  In 2005 the 
veteran filed a claim for increased compensation benefits.  

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's chronic sinusitis has been rated as 30 percent 
disabling under DC 6513.  This code provision provides a 30 
percent rating where evidence shows three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment; 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  38 C.F.R. § 4.97, DC 6513.

The next higher rating of 50 percent is warranted following 
radical surgery with chronic osteomyelitis; or near constant 
sinusitis characterized by headaches, pain, and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.  An incapacitating episode means one that 
requires bed rest and treatment by a physician.  Id.

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against a disability 
rating in excess of 30 percent for the veteran's chronic 
sinusitis.  The relevant evidence for consideration includes 
two VA examination reports as well as VA outpatient treatment 
records, none of which shows that the veteran's sinusitis 
meets the criteria for a 50 percent rating under DC 6513.  

First, there is no evidence that the veteran's chronic 
sinusitis is manifested by chronic osteomyelitis.  For 
instance, VA examination reports dated in March 2006 and July 
2006 make no reference to osteomyelitis, and specifically 
note that there was no sinus obstruction.  Of particular 
relevance, radiographs performed in March 2006 noted that 
"the sinuses all appeared to be well aerated with no 
definite finding of inflammatory disease."  The diagnostic 
impression was "slightly limited by [sic] otherwise 
apparently normal paranasal sinuses."  There is also no 
evidence of any inflammatory disease in any of the VA 
outpatient treatment records dated from 2004 to 2006, thereby 
precluding a finding of osteomyelitis of the sinuses.  

Second, there is no medical evidence that the veteran 
experiences near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  The 
Board notes that the veteran has received ongoing VA 
outpatient treatment for sinusitis since she filed her claim 
for increased compensation benefits, and that her symptoms 
include headaches, sinus pain, and discharge.  However, the 
fact that no current sinus obstruction was shown when 
examined by VA in March 2006 and July 2006 precludes a 
finding of near constant sinusitis, as required for a 50 
percent rating under DC 6513.  

Lastly, the Board notes that the criteria for a 50 percent 
rating under DC 6513 lists near constant sinusitis after 
repeated surgeries.  In this case, the veteran has had only 
one surgery on her sinuses in 1997.  In short, the VA 
examination reports and VA outpatient treatment records 
provide highly probative evidence against the claim. 

Once again, the Board finds that there is a clear indication 
that the veteran is not only not entitled to an increased 
evaluation, but that the current evaluation is not warranted.  
The record overall in this case provides extensive evidence 
against the veteran's overall creditability and the current 
evaluation, let alone finding evidence that would support 
this claim. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a disability 
rating in excess of 30 percent for chronic sinusitis.  As 
such, the benefit-of-the-doubt doctrine need not be 
considered, 38 U.S.C.A.       § 5107(b), and the appeal is 
denied.

VII.  Ovarian Cysts

A computed axial tomography (CAT) scan performed while the 
veteran was on active duty revealed polycystic ovaries.  In a 
January 1991 rating decision, the RO granted service 
connection and assigned a noncompensable rating for ovarian 
cysts.  In August 2005 the veteran filed a claim for 
increased compensation benefits.  

The veteran's ovarian cysts have been rated under DC 7615, 
for disease, injury, or adhesions of the ovaries, which is 
rated pursuant to a general rating formula for female 
reproductive organs.  Under these criteria, a noncompensable 
rating is assigned for symptoms that do not require 
continuous treatment; a 10 percent rating is assigned for 
symptoms that require continuous treatment; and a 30 percent 
rating is assigned for symptoms not controlled by continuous 
treatment.  See 38 C.F.R.     § 4.116.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable rating for the veteran's ovarian cysts.  The 
evidence in this case shows ongoing treatment for vaginal 
bleeding due to the veteran's nonservice-connected fibrosis 
tumors, as documented in various VA outpatient treatment 
records dated between 2005 and 2006.  However, none of these 
records indicates that the veteran's ovarian cysts cause any 
symptoms which require treatment.  Thus, these records only 
provide evidence against the claim.

In addition, VA examination reports also show that the 
veteran's ovarian cysts do not cause any symptoms which 
require treatment, thereby providing highly probative 
evidence against the claim.  A March 2004 VA examination 
report notes that a pelvic examination performed a week prior 
was within normal limits, with no evidence of exacerbation of 
the veteran's ovarian cysts.  The diagnosis was ovarian cyst 
by history without recent exacerbation or recurrence.  A 
pelvic ultrasound performed during a VA examination in March 
2006 also revealed that the veteran's ovaries appeared 
normal.  Based on this ultrasound, the examiner attributed 
the veteran's symptoms to fibroid tumors, the largest of 
which measured 2.5 centimeters.  

In sum, these records provide highly probative evidence 
against the veteran's claim, as they show that the veteran's 
ovarian cysts do not cause any symptoms which require 
treatment.  Therefore, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to a compensable disability rating for ovarian cysts.  
Accordingly, the benefit-of-the-doubt doctrine need not be 
considered, 38 U.S.C.A. § 5107(b), and the appeal is denied.

VIII.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO: (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate her claims; (2) informed her 
about the information and evidence that VA will seek to 
provide; (3) informed her about the information and evidence 
she is expected to provide; and (4) requested that she 
provide any evidence in her possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for edema, the Board finds that the RO has 
complied with Kent v. Nicholson, 20 Vet. App. 1 (2006), in 
which the Court held that, in addition to notifying the 
veteran of evidence and information necessary to prove his 
underlying claim, the claimant must also be notified of the 
evidence and information necessary to reopen his claim for 
service on the basis of new and material evidence.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal over 18 years, the veteran clearly has 
actual knowledge of the evidence  she is required to submit 
in this case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, she is found to be 
reasonably expected to understand from the notices provided 
what was needed.  See Sanders v. Nicholson, (Fed. Cir. May 
16, 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records identified by the veteran and her 
representative.  In addition, the veteran was afforded 
appropriate VA examinations to determine the severity of her 
service-connected left knee disability, sinusitis, and 
ovarian cysts.  Based a review of the record, the Board finds 
that these examinations appear adequate for rating purposes, 
as they report findings addressed in the applicable rating 
criteria.  

The Board finds that a VA examination is not necessary to 
determine whether she has arthritis and/or degenerative joint 
disease, vertigo, or hypertension as a result of either 
service or a service-connected disability.  As noted, there 
is no evidence that the veteran has arthritis or degenerative 
joint disease in any joint other than her service-connected 
left knee.  There is also no medical evidence that her 
complaints of vertigo are attributable to any disability 
other than her service-connected sinusitis.  Lastly, since 
the veteran's hypertension was first diagnosed many years 
after service, obtaining a medical opinion would serve no 
useful purpose.  In short, a remand for a medical opinion is 
not necessary to decide any of these claims.  See 38 U.S.C.A.  
§ 5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for edema, the VCAA appears to have 
left intact the requirement that a veteran present new and 
material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of the claim.  See 38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 
2003).  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA or the 
Court.


ORDER

Service connection for arthritis and/or degenerative joint 
disease of unspecified joints is denied. 

Service connection for vertigo is denied.

Service connection for hypertension is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for edema, the 
appeal is denied.

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for anemia, and 
the appeal is granted to this extent only.

A disability rating in excess of 30 percent for chronic 
sinusitis is denied. 

A compensable disability rating for ovarian cysts is denied.



REMAND

The Board finds that additional development is needed before 
it can adjudicate the issue of entitlement to service 
connection for anemia as well as the issue of entitlement to 
a compensable rating for polycystic kidney disease.  The 
Board also finds that the issue of entitlement to a TDIU must 
be deferred until after all development and readjudication 
concerning the first issue have been accomplished. 

With respect to the issue involving service connection for 
anemia, the veteran's service medical records note that she 
was treated for Hodgkin's disease which existed prior to 
service and was not aggravated therein.  The veteran also 
reported a history of microcytic anemia while on active duty.  
Recently, VA outpatient treatment records dated from 2004 to 
2006 document a diagnosis of microcytic anemia. 

In light of these findings, it is unclear whether the 
veteran's anemia is a primary anemia which had its onset 
either in service or within one year of her separation from 
active duty in March 1989, or whether her anemia is secondary 
to her nonservice-connected Hodgkin's disease or fibrosis 
tumors.  Therefore, a VA examination is needed to resolve 
this issue.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

The Board also finds that a VA examination is needed before 
it can adjudicate her claim for an increased rating for 
polycystic kidney disease.  This condition has been rated as 
noncompensably disabling under DC 7533, which provides that 
cystic diseases of the kidneys are to be rated as renal 
dysfunction.  For a 30 percent rating for renal dysfunction, 
the evidence must show constant or recurring albumin with 
hyaline and granular casts or red blood cells; or transient 
or slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101.  See 38 C.F.R. § 4.115b. 

Unfortunately, the veteran has not been afforded a recent VA 
examination which provides sufficient information to properly 
rate her polycystic kidney disease in accordance with the 
rating criteria for renal dysfunction.  Thus, the veteran 
should be afforded an appropriate VA examination to determine 
the nature and severity of her polycystic kidney disease.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also 
Massey v. Brown, 7 Vet. App. 204 (1994) (an examination must 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria).

The Board notes that the claim of entitlement to a TDIU is 
inextricably intertwined with the claim involving service 
connection for anemia as well as the claim for an increased 
rating for her polycystic kidney disease, since any grant of 
service connection or increased rating may bear significantly 
on her TDIU claim.  See Holland v. Brown, 6 Vet. App. 443, 
446 (1994) (TDIU claim predicated on a particular service-
connected condition is inextricably intertwined with an 
increased rating claim regarding the same condition).  
Therefore, the veteran's TDIU claim must be referred back to 
the RO for adjudication after the requirements of this remand 
have been met.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled to 
undergo a VA examination to determine the 
nature and etiology of her anemia (if 
any).  All necessary studies and tests 
should be conducted.  The veteran's 
claims file should be made available to 
the examiner for review.  Following a 
review of the claims file and any 
appropriate tests, the examiner should 
state whether the veteran's anemia is a 
primary anemia or whether it is secondary 
to any other condition, namely Hodgkin's 
disease and fibrosis tumors.  If it is 
determined that the veteran's anemia is 
not related to her nonservice-connected 
Hodgkin's disease or fibrosis tumors, the 
examiner should then provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that her anemia had its onset either in 
service or within one year of her 
separation from active duty in March 
1989.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

2.  The veteran should be scheduled to 
undergo a VA examination to determine the 
nature and severity of her service-
connected polycystic kidney disease.  All 
necessary studies and tests should be 
conducted.  The veteran's claims file 
should be made available to the examiner 
for review.  Following completion of the 
examination, the examiner should offer an 
opinion as to the following:

a.  Is the veteran's hypertension related 
to her service-connected polycystic 
kidney disease, as opposed to a 
disability which developed prior to and 
independent of the veteran's kidney 
disease. 

b.  Is the veteran's polycystic kidney 
disease manifested by clinical signs and 
laboratory findings of: (i) albumin and 
cast with history of acute nephritis; 
(ii) albumin constant or recurring with 
hyaline and granular casts or red blood 
cells, or transient or slight edema; 
(iii) constant albuminuria with some 
edema; (iv) definite decrease in kidney 
function; (v) persistent edema and 
albuminuria with BUN 40 to 80mg%; or (vi) 
creatinine 4 to 8mg%?

c.  Does the veteran present with 
generalized poor health characterized by 
lethargy, weakness, anorexia, weight 
loss, or limitation of exertion as a 
result of her polycystic kidney disease?

d.  Does the veteran's kidney disease 
preclude more than sedentary activity 
from one of the following: (i) persistent 
edema and albuminuria; (ii) BUN more than 
80mg%; (iii) creatinine more than 8mg%; 
(iv) markedly decreased function of the 
kidney or other organ system, especially 
cardiovascular?



3.  When the development requested has 
been completed, the RO should 
readjudicate the issues of entitlement to 
service connection for anemia, 
entitlement to a compensable rating for 
polycystic kidney disease, and 
entitlement to a TDIU.  If any benefit 
sought is not granted in full, the 
veteran and her representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


